REVERSE and REMAND; Opinion Filed June 25, 2014.




                                                        S
                                            Court of Appeals
                                                            In The


                                     Fifth District of Texas at Dallas
                                                      No. 05-13-01220-CV

                               MAC 23, INC. AND ARCABABA, INC., Appellants
                                                  V.
                               STEADFAST INSURANCE COMPANY, Appellee

                                   On Appeal from the 44th Judicial District Court
                                               Dallas County, Texas
                                        Trial Court Cause No. DC-10-12179

                                            MEMORANDUM OPINION
                                    Before Justices Bridges, Francis, and Lang-Miers
                                               Opinion by Justice Bridges
           Appellants Mac 23, Inc. and Arcababa, Inc. appeal from the trial court’s turnover order

and order appointing receiver. In four issues, appellants contend the order: (1) is void because it

granted mandatory injunctive relief without strict compliance with the rules and statutes; (2) is

void because no evidence supported it; (3) should be reversed because it set the receiver’s fee

without the benefit of evidence; and (4) should be reversed because it seeks turnover of

information not subject to disclosure. For the reasons set for in this opinion, we reverse and

remand.

           Appellee Steadfast Insurance Company entered into an agreed judgment with appellants

and others 1 on July 12, 2011. Appellee later filed an application for turnover and appointment of


   1
       The other parties are not before this Court.
a receiver in aid of judgment (“Application”). Appellee acknowledges that it failed to provide

appellants with a copy of the Application. The Application was set for hearing on August 14,

2013.    Appellee concedes notice of the hearing was sent to an incorrect party and not to

appellants. On the date of the hearing, appellee appeared ex parte and presented the Application

to the trial court. The trial court signed the order granting turnover and appointment of receiver

on the same day as the hearing and issued its findings of fact and conclusions of law on

September 13, 2013.

         In its first issue, appellants argue the trial court erred because they received no notice. In

its brief on appeal, appellee acknowledges that, even though the Application and notice of

hearing represented to the trial court that appellants had been given notice by appellee, appellee

failed to provide notice to appellants. Appellee, therefore, asks this Court to set aside the

turnover order and appointment of receiver for failure to provide notice as represented to the trial

court.

         In light of this concession, we reverse the order of the trial court and remand for further

proceedings. TEX. R. APP. P. 43.2. We need not address appellant’s other issues.




                                                        /David L. Bridges/
                                                        DAVID L. BRIDGES
                                                        JUSTICE
131220F.P05




                                                  –2–
                                         S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

MAC 23, INC. AND ARCABABA, INC.,                      On Appeal from the 44th Judicial District
Appellants                                            Court, Dallas County, Texas
                                                      Trial Court Cause No. DC-10-12179.
No. 05-13-01220-CV         V.                         Opinion delivered by Justice Bridges.
                                                      Justices Francis and Lang-Miers
STEADFAST INSURANCE COMPANY,                          participating.
Appellee

        In accordance with this Court’s opinion of this date, the judgment of the trial court is
REVERSED and this cause is REMANDED to the trial court for further proceedings.
        It is ORDERED that appellants MAC 23, INC. AND ARCABABA, INC. recover their
costs of this appeal from appellee STEADFAST INSURANCE COMPANY.


Judgment entered this 25th day of June, 2014.




                                                      /David L. Bridges/
                                                      DAVID L. BRIDGES
                                                      JUSTICE




                                                –3–